oe oe

. oo is?
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ‘ ; Page 1 of | | 7 i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
Vv. , ’ {For Offenses Committed On or After November 1, 1987)
Juan Carlos Ortega-Asencion _ Case Number: 3:19-mj-22838
| Lupe C Rodrig |

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Attarne
REGISTRATION NO. 96295479 ; :
JUL. 17 2019
ie DEFENDANT: .
Xl pleaded guilty to count(s) 1 of Complaint CLERK US pistnice rg oe
SOUTHE? = Bist DEPUTY
oO was found guilty to count(s) BY eeonene nine event
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
- Title & Section Nature of Offense - Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1
1 The defendant has been found not guilty on count(s)
O Count(s) | dismissed on the motion of the United States.
‘IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau. of Prisons to be
imprisoned for a term of:

 

we .
2X, TIME SERVED mo C] | days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

_] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days.
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

_ Wednesday, July 17, 2019
Date of Imposition of Sentence

Received AYE, al We

DUSM | Al! ROBERT N. BLOCK
_UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | —-3:19-mj-22838

 

 
